Citation Nr: 0610795	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for a right inguinal hernia, 
from March 27, 2002?

4.  What evaluation is warranted for hepatitis C, from 
July 11, 2002?


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and November 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In January 2004 and March 2005, 
the Board remanded the veteran's appeal for further 
evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized these issues as set forth on the preceding 
page.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  Neither bilateral hearing loss nor tinnitus was shown to 
be present in service; sensorineural hearing loss was not 
manifested to a compensable degree within the first post 
service year; and any current bilateral hearing loss and 
tinnitus are unrelated to service.

2.  Since March 27, 2002, the preponderance of the evidence 
is against showing that the right inguinal hernia is 
recurrent.


CONCLUSIONS OF LAW

1.  Neither bilateral hearing loss nor tinnitus were incurred 
in or aggravated by service, and sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).

2.  Since March 27, 2002, the right inguinal hernia has not 
met the criteria for a compensable rating.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7338 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2002 and 
April 2005 correspondence, together with a December 2002 
statement of the case, amongst other documents 
considered by the Board, fulfills the provisions of 38 
U.S.C.A. § 5103(a), save for a failure to provide notice 
of the type of evidence necessary to establish a 
disability rating or effective date for the disability 
on appeal.  That latter failure is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to 
the appropriate disability rating or effective date to 
be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, while full notice was 
not provided to the appellant until after the rating 
decisions in question, the content of the notices provided to 
the appellant fully complied with the requirements of the 
statute.  Thereafter, the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all service medical records and all 
identified post service records, including records and/or 
statements from the Erie VA Medical Center, University of 
Pittsburgh Medical Center (UPMC) Northwest, and John T. 
Rightor, M.D.  The veteran was also provided VA examinations 
to ascertain the origins of his bilateral hearing loss and 
tinnitus, and/or the severity of his right inguinal hernia.

While the record does not include the veteran's records from 
Union City and Corry, Pennsylvania, he failed to provide VA 
with authorizations to requests these records despite being 
asked to do so on several occasions.  See e.g., April 2004, 
April 2005, and September 2005 VA correspondence, and January 
2004 and March 2005 Board remands.  He was thereafter 
notified by VA that adjudication of his claims would go 
forward without these records if he did not obtain and file 
them VA.  Id.  The Board notes that "the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991).  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

Service Connection

The veteran and his representative assert that current 
bilateral hearing loss and tinnitus were caused by military 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service medical records show the veteran had normal hearing, 
as that term is defined by VA, at his January 1974 enlistment 
and December 1975 separation examinations.  

Post service, medical records first show a diagnosis of 
bilateral hearing loss as defined by 38 C.F.R. § 3.385, as 
well as tinnitus, at the June 2002 VA examination.

As to the origins of the bilateral hearing loss and tinnitus, 
following an August 2004 VA examination, and a review of all 
of the evidence of record, each conducted for the purpose of 
determining the etiology of the disorders at issue, the 
examiner opined that, "[i]t is not at least as likely as not 
that the current hearing loss or tinnitus was caused or 
aggravated by in-service acoustic trauma."  

The August 2004 opinion is not contradicted by any other 
medical opinion of evidence.  Evans, 12 Vet.App.  at 30.  
Therefore, the preponderance of the competent probative 
evidence is against finding that either bilateral hearing 
loss or tinnitus had its onset in-service, that sensorineural 
hearing loss manifested to a compensable degree within the 
first post service year, or that any current bilateral 
hearing loss or tinnitus is related to any incident or 
incidents in service.  Moreover, given the length of time 
between the veteran's December 1975 separation from military 
service and first being diagnosed with bilateral hearing loss 
and tinnitus in June 2002, the Board finds that there is no 
continuity of symptomatology.  Accordingly, no basis is 
provided for a grant of service connection for either 
bilateral hearing loss or tinnitus.

For all the foregoing reasons, entitlement to service 
connection for bilateral hearing loss and tinnitus must be 
denied.  

The Higher Evaluation Claim

The veteran contends that his service-connected right 
inguinal hernia is manifested by increased adverse 
symptomatology that entitles him to a compensable rating.  It 
is requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A June 2002 rating decision granted service connection for 
right inguinal hernia and rated it as noncompensable under 
38 C.F.R. § 4.114, Diagnostic Code 7338.

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7338 
provides a noncompensable evaluation where the hernia is not 
operated but is remediable; or where it is small, reducible, 
or without true hernia protrusion.  Id.  A 10 percent 
evaluation is assigned when the hernia is postoperative and 
recurrent, readily reducible, and well supported by a truss 
or a belt.  Id.  

In this regard, an April 2002 VA treatment record as well as 
the June 2002 VA examination provided the veteran with a 
diagnosis of a right inguinal hernia.  However, a subsequent 
June 2002 VA treatment record as well as the August 2004 VA 
hernia examination included the opinions that the veteran did 
not currently have a right inguinal hernia.  Specifically, 
the August 2004 VA examiner opined that he "found no 
evidence of any herniation in the inguinal area nor the 
abdominal area . . ." 

No competent medical evidence contradicts the August 2004 VA 
examiner's findings.  Therefore, because the veteran's 
adverse symptomatology does not include a recurrent hernia, a 
compensable evaluation is not warranted under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson. 

Conclusion

In reaching these conclusions the Board has not overlooked 
the veteran's written statements to VA or his statements to 
his VA examiners.  Lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the origins of a disability and 
the severity of a disability are not probative because lay 
persons are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
assigns more weight to the objective medical evidence of 
record as outlined above.  

In reaching these conclusions, the Board has also considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

Service connection for bilateral hearing loss and tinnitus 
are denied. 

A compensable evaluation for a right inguinal hernia is not 
warranted at any time since March 27, 2002.


REMAND

As to entitlement to a compensable rating for hepatitis C, in 
September 2005 the veteran filed a statement with the RO 
expressing disagreement with the November 2004 rating 
decision that granted service connection for hepatitis C and 
rated it as noncompensably disabling, effective from July 11, 
2002.  See 38 C.F.R. § 20.201 (2005).  No further action was 
taken by the RO.

Therefore, because the Court has indicated that referral to 
the RO of an issue with which the veteran disagrees does not 
suffice, this issue must be remanded to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this issue is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to what evaluation is 
warranted from July 11, 2002, for 
hepatitis C.  If the veteran files a 
timely substantive appeal, this issue 
should be returned for review by the 
Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


